
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.29



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into by
and between DIEDRICH COFFEE, INC., a Delaware corporation (the "Company") and
PHILIP G. HIRSCH (the "Executive"), and shall be effective as of September 1,
2002 (the "Effective Date").


RECITALS


        The Company and the Executive desire to enter into this Agreement to
establish the terms and conditions of the Executive's employment by the Company
as its Chief Executive Officer.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing recital, and subject
to the conditions and covenants set forth herein, the parties agree as follows:


ARTICLE I
DUTIES AND TERM


        1.01    Duties.    The Company hereby employs the Executive as its Chief
Executive Officer and the Executive hereby accepts such employment upon the
terms and subject to the conditions set forth in this Agreement. Unless earlier
terminated, the term of the Executive's employment under this Agreement shall
commence on the Effective Date and shall continue until August 31, 2004 (the
"Term"). The Executive shall perform such duties and functions consistent with
his role as Chief Executive Officer as may from time to time be assigned to him
by the Board of Directors of the Company (the "Board").

        1.02    Other Business.    The Executive agrees that during the course
of the Company's business hours throughout the Term, he will devote the whole of
his time, attention and efforts to the performance of his duties and obligations
hereunder. The Executive shall not, during the Term, without the written
approval of the Board first had and obtained in each instance, (a) directly or
indirectly, be employed by, an advisor to or an investor in any business
enterprise that offers products or services competitive with the Company's or
(b) engage in any activity that materially interferes with the Executive's
performance of the duties assigned the Executive hereunder, in each case as
determined in the sole and absolute discretion of the Board.


ARTICLE II
COMPENSATION AND BENEFITS


        2.01    Salary and Bonus.    For all services to be rendered by the
Executive under this Agreement, the Company shall pay, or cause to be paid, to
the Executive in cash, payable in accordance with the normal payroll practices
of the Company for senior executive officers (including deductions, withholdings
and collections as required by law), the following:

        (a)    Annual Base Salary.    An annual base salary (the "Annual Base
Salary") equal to $325,000 per year (paid on a bi-weekly basis). During the
Term, the Compensation Committee of the Board (the "Compensation Committee")
shall review the Executive's Annual Base Salary on or about each anniversary of
this Agreement. The Compensation Committee, in its sole and absolute discretion,
may adjust the Executive's Annual Base Salary as it deems necessary or
appropriate.

        (b)    Annual Incentive Bonus.    A cash bonus (the "Annual Incentive
Bonus") of up to fifty percent (50%) of the Executive's Annual Base Salary, as
determined by the Compensation Committee in its sole and absolute discretion and
subject to the achievement of specified objectives and targets established by
the Compensation Committee.

--------------------------------------------------------------------------------




        (c)    Gross Amounts.    The Annual Base Salary and Annual Incentive
Bonus set forth in this Article II shall be the gross amounts of such Annual
Base Salary and Annual Incentive Bonus. The Executive is responsible for paying
any and all taxes due on any amounts received by him as Annual Base Salary and
Annual Incentive Bonus, including, but not limited to, any income tax, social
security tax, Medicare tax or capital gains tax.

        2.02    Stock Options.    Contemporaneously with the execution of this
Agreement, the Company will grant non-qualified options to purchase one hundred
twenty thousand (120,000) shares of common stock of the Company under the
Company's 2000 Equity Incentive Plan (the "Plan") upon the terms and conditions
set forth on the Option Grant Schedule attached hereto, and upon such other
terms and conditions contained in the Plan. The Board will review the issuance
of additional stock options annually.

        2.03    Executive Benefits.    During the Term of the Executive's
employment:

        (a)    Healthcare.    The Company shall provide and pay for the cost of
premiums for health, dental and medical insurance coverage for the Executive and
the Executive's dependents consistent with the coverage generally made available
by the Company to senior executives of the Company and providing benefits at
least as favorable to the Executive's current level of coverage.

        (b)    Expenses.    The Executive shall be entitled to receive prompt
reimbursement for all reasonable and necessary travel and other business
expenses incurred or paid by the Executive in connection with the performance of
his services under this Agreement in accordance with the Company's policies for
other senior executives of the Company.

        (c)    Vacation.    The Executive shall be entitled to paid vacation
leave consistent with the Company's policies for other senior executives of the
Company.

        (d)    Additional Future Benefits.    In addition to the benefits set
forth above, the Executive shall be entitled to participate in any other
policies, programs and benefits that the Company may, in its sole and absolute
discretion, make generally available to its other senior executives from time to
time, including, but not limited to, health, dental, medical, life and
disability insurance, pension and retirement plan, stock plans and other similar
programs.


ARTICLE III
TERMINATION OF EMPLOYMENT


        3.01    Termination of Employment.    The Executive's employment under
this Agreement is expressly "at will," and either the Executive or the Company
may terminate the Executive's employment with the Company at any time and for
any reason, with or without cause. Any termination of the Executive's employment
is, however, subject to the terms and provisions of Sections 3.02, 3.03 and 3.04
of this Agreement.

        3.02    Death or Disability.    

        (a)    Death.    The Executive's employment under this Agreement shall
terminate immediately and without notice by the Company upon the death of the
Executive.

        (b)    Disability.    The Executive's employment under this Agreement
shall terminate in the event that the Executive is unable to perform his duties
or responsibilities because of a mental or physical ailment or incapacity for an
aggregate of ninety (90) calendar days during any calendar year (whether or not
consecutive) (a "Disability"). This Agreement, and the Executive's employment
hereunder, shall immediately terminate upon the delivery of a written notice to
the Executive of his termination pursuant to this Section.

2

--------------------------------------------------------------------------------




        (c)    Compensation.    In the event the Executive is terminated
pursuant to Section 3.02(a) or (b), he shall be entitled to receive all unpaid
salary up to the termination date and any compensation attributable to accrued,
but unpaid vacation days. The Executive shall not be entitled to any other
payments, benefits or rights associated with employment.

        3.03    Termination by the Company.    

        (a)    Termination by the Company.    At any time prior to the
expiration of the Term, the Executive's employment under this Agreement may be
terminated by the Company either for cause (as defined below) or without any
cause. The term "cause" shall mean the following:

(i)the willful failure or refusal to carry out the reasonable directions
(written or oral) of the Board, which directions are consistent with the
Executive's duties set forth hereunder and which the Board believes in good
faith to be in the best interests of the Company;

(ii)the Executive's material breach of his duties regarding Confidential
Information contained in Section 4.01 hereof;

(iii)a willful act by the Executive that constitutes gross negligence in the
performance of the Executive's duties under this Agreement and which materially
injures the Company;

(iv)a conviction for a violation of a state or federal criminal law involving
the commission of a felony or other crime involving moral turpitude; or

(v)unethical business practices, including fraud or dishonesty, in connection
with the Company's business.

Provided, however, that with respect to events described in
Section 3.03(a)(i) above, the Company shall give written notice to the Executive
of any such event and the Executive shall have thirty (30) days, beginning on
the date of delivery of such written notice, to cure same, or if such event
cannot be cured within said thirty (30) day period, the Executive shall commence
his efforts to cure the event within the thirty (30) day period and diligently
work to cure such event within a reasonable time period. If the Executive,
within said thirty (30) day period or within a reasonable time period, as
applicable, does not cure the event for which notice has been provided under
subparagraph (a)(i) above, then the Executive's employment under this Agreement
may be terminated by the Company by delivery to the Executive of written notice
of termination, and such termination shall be effective as of the date of
delivery of such written notice.

        (b)    Termination For Cause.    If the Company terminates Executive's
employment for cause prior to the expiration of the Term, then the Executive
shall be entitled to receive all unpaid salary up to the termination date and
any compensation attributable to accrued, but unpaid vacation days. The
Executive shall not be entitled to any other payments, benefits or rights
associated with employment.

        (c)    Termination Without Cause.    If the Company terminates
Executive's employment for any reason other than for cause prior to the
expiration of the Term, then, in addition to all unpaid salary and unpaid
benefits to which the Executive is entitled through the termination date under
this Agreement:

(i)the Executive shall be entitled to receive bi-weekly payments equal to one
year of the Executive's then current Annual Base Salary; and

(ii)if the Executive elects to continue healthcare benefits pursuant to COBRA,
the Company shall be obligated to pay the costs of such healthcare insurance
continuation until the first anniversary of the date of his termination.

3

--------------------------------------------------------------------------------



The payments made to the Executive pursuant to Section 3.03(c)(i) and (ii), if
any, shall cease if the Executive accepts full time employment or works full
time as an independent contractor after the date of his termination by the
Company. With respect to the foregoing, the Board, in good faith, shall
determine whether Executive is employed full time or working full time as an
independent contractor. Other than as expressly set forth in this
Section 3.03(c), the Executive shall not be entitled to any other compensation
or benefits as a result of being terminated without cause.

        3.04    Termination by the Executive.    

        (a)    Termination by the Executive.    At any time prior to the
expiration of the Term of this Agreement, the Executive may terminate his
employment with the Company for good reason (defined below) or for any other
reason. The term "good reason" shall mean the following:

(i)a reduction of the Executive's then current Annual Base Salary;

(ii)a repeated, material breach of the Company's obligations under Section 2
hereof;

(iii)the termination of, or a material reduction in, any employee benefit or
perquisite enjoyed by the Executive (other than as part of an across-the-board
reduction applying to all executive officers of the Company that has been
approved by the Board);

(iv)the removal of the Executive from the Executive's position as Chief
Executive Officer; or

(v)the receipt of a directive from the Board to commit an illegal act;

        (b)    Termination Without Good Reason.    If the Executive terminates
his employment prior the end of the Term for any reason other than a good
reason, then the Executive shall be entitled to receive all unpaid salary up to
the termination date and any compensation attributable to accrued, but unpaid
vacation days. After the date of his termination, he shall not be entitled to
any other payments, benefits or rights associated with employment.

        (c)    Termination For Good Reason.    If the Executive terminates his
employment for good reason prior to the end of the Term, then, in addition to
all unpaid salary and unpaid benefits to which the Executive is entitled through
the termination date under this Agreement, the Executive shall be entitled to
receive bi-weekly payments equal to one year of the Executive's then current
Annual Base Salary.


ARTICLE IV
CONFIDENTIAL INFORMATION AND NONSOLICITATION


        4.01    Confidential Information.    The Executive acknowledges and
agrees that the Company has developed and uses certain proprietary and
confidential information, data, processes, business methods, computer software,
data bases, customer lists and know-how ("Confidential Information"). The
Executive agrees that the Confidential Information is a trade secret of the
Company which shall remain the sole property of the Company notwithstanding that
the Executive, as an employee of the Company, may participate in the development
of the Confidential Information. During the term of this Agreement and at all
times thereafter, other than in the performance of his duties hereunder, the
Executive shall not disclose any Confidential Information to any person or
entity for any reason or purpose whatsoever, nor shall the Executive make use of
any Confidential Information for the Executive's own benefit or for the benefit
of any other person or entity. Upon termination of this Agreement for any
reason, the Executive will promptly surrender to the Company all Confidential
Information in the Executive's possession or under the Executive's control,
whether prepared by the Executive or by others.

4

--------------------------------------------------------------------------------

        4.02    Nonsolicitation.    The Executive agrees that for a period of
three (3) years following the termination of the Executive's employment
hereunder, the Executive will not directly or indirectly solicit or attempt to
solicit any of the employees of or consultants to the Company to leave the
Company or to become employees of or consultants to any other person or entity
if such employment or consulting would interfere with such employee's or
consultant's ability to continue providing services to the Company.


ARTICLE V
MISCELLANEOUS


        5.01    Modification and Waiver of Breach.    This Agreement shall not
be altered, amended or modified except by written instrument executed by the
Company and the Executive. A waiver of, or failure to insist upon compliance
with, any term, covenant, agreement or condition contained in this Agreement
shall not be deemed a waiver of any other term, covenant, agreement or condition
and any waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any other term,
covenant, agreement or condition.

        5.02    Assignment, Successors.    This Agreement may not be assigned by
either party hereto without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the Executive and
the Executive's estate and the Company and any assignee of or successor to the
Company.

        5.03    Notices.    All notices, requests, demands and other
communications under this Agreement must be in writing and shall be deemed given
upon personal delivery, facsimile transmission (with confirmation of receipt),
delivery by a reputable overnight courier service or five (5) days following
deposit in the United States mail (if sent by certified or registered mail,
postage prepaid, return receipt requested), in each case duly addressed to the
party to whom such notice or communication is to be given as follows:

To the Company:   Diedrich Coffee, Inc.
2144 Michelson Drive
Irvine, California 92612
Attention: Chairman of the Board
Fax Number: (949) 260-1610
To the Executive:
 
Philip G. Hirsch
[Address]

        Any party may change its address for the purpose of this Section 5.03 by
giving the other party written notice of the new address in the manner set forth
above.

        5.04    Severability.    If all or any part of this Agreement is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not serve to invalidate any portion of this
Agreement not declared to be unlawful or invalid. Any paragraph or part of a
paragraph so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such paragraph or part of a
paragraph to the fullest extent possible while remaining lawful and valid.

        5.05    Entire Agreement.    This Agreement, along with the terms of the
Company's 2000 Equity Incentive Plan, contains the entire agreement between the
Company and the Executive with respect to the subject matters hereof and
supersedes all prior or contemporaneous agreements, arrangements or
understandings, written or oral, with respect to the subject matters hereof.

5

--------------------------------------------------------------------------------

        5.06    Legal Fees; Arbitration.    The parties hereto expressly agree
that in the event of any dispute, controversy or claim by any party regarding
this Agreement, the prevailing party shall be entitled to reimbursement by the
other party to the proceeding of reasonable attorney's fees, expenses and costs
incurred by the prevailing party. Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance or
breach of this Agreement or otherwise arising out of the execution hereof,
including any claim based on contract, tort or statute, shall be resolved, at
the request of any party, by submission to binding arbitration at the Orange
County, California offices of Judicial Arbitration & Mediation Services, Inc.
("JAMS"), and any judgment or award rendered by JAMS shall be final, binding and
unappealable, and judgment may be entered by any state or federal court having
jurisdiction thereof Any party can initiate arbitration by sending written
notice of intention to arbitrate (the "Demand") by registered or certified mail
to all parties and to JAMS. The Demand shall contain a description of the
dispute, the amount involved, and the remedy sought. The arbitrator shall be a
retired or former judge agreed to between the parties from the JAMS' panel. If
the parties are unable to agree, JAMS shall provide a list of three available
judges and each party may strike one. The remaining judge shall serve as the
arbitrator. Each party hereto intends that the provisions to arbitrate set forth
herein be valid, enforceable and irrevocable. In his award, the arbitrator shall
allocate, in his discretion, among the parties to the arbitration all costs of
the arbitration, including the fees of the arbitrator and reasonable attorneys'
fees, costs and expert witness expenses of the parties. The parties hereto agree
to comply with any award made in any such arbitration proceedings that has
become final and agree to the entry of a judgment in any jurisdiction upon any
award rendered in such proceeding becoming final.

        5.07    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its choice of law principles.

        5.08    Counterparts.    This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    THE COMPANY:
 
 
DIEDRICH COFFEE, INC.
 
 
By:
/s/  PAUL C. HEESCHEN      

--------------------------------------------------------------------------------

Paul C. Heeschen
Chairman of the Board of Directors
 
 
THE EXECUTIVE:
 
 
PHILIP G. HIRSCH
 
 
/s/  PHILIP G. HIRSCH      

--------------------------------------------------------------------------------

Philip G. Hirsch

6

--------------------------------------------------------------------------------


OPTION GRANT SCHEDULE



 
 
 
Date of Grant:
 
The date of grant shall be the date that the Board approves the grant of the
Options (the "Grant Date").
Number of Option Shares:
 
120,000 non-qualified option shares (the "Options").
Exercise Price:
 
The exercise price shall be the average of the last reported price of the
Company's common stock on the Nasdaq National Market on the five trading days
prior to the Grant Date.
Vesting Schedule:
 
(a) 60,000 options shall vest on August 31, 2003; and (b) 60,000 options shall
vest on August 31, 2004.
Expiration Date:
 
(a) If the Company terminates Executive "for cause," then all of his unexercised
Options (whether or not vested) will expire and become unexercisable as of the
date of such termination.
 
 
(b) If Executive's employment ceases for any other reason, (including, but not
limited to, termination by the Company without cause, Executive's resignation
for any reason, expiration of the Term, death or disability) then: (i) all
Options that have not become exercisable as of the date of termination or
resignation will immediately terminate and become unexercisable; and (ii) all
Options that have become exercisable will terminate and become unexercisable on
the two year anniversary of the date that Executive ceased to be employed by the
Company.
Additional Terms:
 
The Options shall be subject to the terms and conditions of the Plan.

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.29



EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
ARTICLE I DUTIES AND TERM
ARTICLE II COMPENSATION AND BENEFITS
ARTICLE III TERMINATION OF EMPLOYMENT
ARTICLE IV CONFIDENTIAL INFORMATION AND NONSOLICITATION
ARTICLE V MISCELLANEOUS
OPTION GRANT SCHEDULE
